DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
As to claim 1, a catheter assembly comprising; a needle attached to a needle hub and projecting through a catheter, a valve, a valve opener , a needle guard assembly comprising a housing, a needle guard  comprising a needle trap a resilient arm, and a coupling and wherein  arm coupling arm coupling the housing to the proximal end of the catheter hub in the ready position; a lateral or side member extending proximally from the needle trap configured to prevent the needle from moving laterally out of the needle trap; and wherein the coupling arm is attached to the second end of the needle trap along a line extending generally perpendicularly to the lengthwise axis of the housing in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Woehr et al. (US. 20080108944A1) (“Woehr”) is the closest prior art of record. Even though Woehr discloses a catheter assembly comprising; a needle attached to a needle hub and projecting through a catheter, a valve, a valve opener, a needle guard assembly comprising a housing, a needle guard comprising a needle trap a resilient arm, but Woehr fails to disclose a coupling and wherein a coupling arm coupling the housing to the proximal end of the catheter hub in the ready position; a lateral or side member extending proximally from the needle trap configured to prevent the needle from moving laterally out of the needle trap; and 
As to claim 9, a catheter assembly comprising; a catheter hub, a catheter tube, a needle, a valve, a valve opener , a needle guard assembly comprising a housing, a needle guard  comprising a needle trap a resilient arm, and a coupling and wherein a coupling arm coupling the housing to the proximal end of the catheter hub, the coupling arm comprising a first end and a second end; and a lateral or side member extending proximally from the needle trap, the lateral or side member configured to prevent the needle from moving laterally out of the needle trap; and wherein the first end of the coupling arm is attached to the needle trap at the second end of the needle trap along a line extending generally perpendicularly to the lengthwise axis of the housing in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Woehr et al. (US. 20080108944A1) (“Woehr”) is the closest prior art of record. Even though Woehr discloses a catheter assembly comprising; a catheter hub, a catheter tube, a needle, a valve, a valve opener , a needle guard assembly comprising a housing, a needle guard  comprising a needle trap a resilient arm, but Woehr fails to disclose  a coupling arm coupling the housing to the proximal end of the catheter hub, the coupling arm comprising a first end and a second end; and a lateral or side member extending proximally from the needle trap, the lateral or side member configured to prevent the needle from moving laterally out of the needle trap; and wherein the first end of the coupling arm is attached to the needle trap at the second end of the needle trap along a line extending generally perpendicularly to the lengthwise axis of the housing.


Response to Arguments
Applicant’s arguments, see pre-brief, filed 2/8/2021, with respect to claims 1 and 9 and limitation related to coupling arm and catheter hub have been fully considered and are persuasive.  The 103 rejection of claims 1 and 9 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783